TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED AUGUST 1, 2014



                                        NO. 03-12-00559-CV


               T & V Optimum, LLC d/b/a Optimum Steel Industries, Appellant

                                                   v.

             Andrew Romero d/b/a Romero Inspection and Fabrication, Appellee




           APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE JONES, JUSTICES FIELD AND ABOUSSIE*
                   AFFIRMED -- OPINION BY JUSTICE ABOUSSIE




 This is an appeal from the judgment signed by the trial court on August 13, 2012. Having

 reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

 in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

 appellant shall pay all costs relating to this appeal, both in this Court and the court below.



* Before Marilyn Aboussie, Chief Justice (retired), Third Court of Appeals, sitting by assignment.
        See Tex. Gov’t Code § 74.003(b).